DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-10, and 12-20 are pending in this application.
Response to Amendment
Claims 1, 8, 17, and 19 are amended. Claims 4 and 11 are cancelled.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. Applicant argues that PEPPERL+FUCHS Isolated Barriers (hereinafter “Fuchs”) does not teach “a circuit board assembly comprising the at least one limiter circuit and a sleeve configured to receive the circuit board assembly, and electrically isolate the circuit board assembly from adjacent circuit board assemblies. Specifically applicant argues that the sleeve configured to isolate the circuit board assembly from adjacent circuit board assemblies is not taught. Applicant further states that Fuchs merely describes the procedure for proper mounting of an H-system isolated barrier. However, the H-system isolated barrier includes a plurality of modules shown in figures 10 and 11 on page 318. Each of these modules has a housing (analogous to the sleeve) around a circuit board (analogous to the circuit board assembly). The sleeve is electrically isolating since it is made out of polycarbonate (refer to p322) which is an electrically isolating material. These modules are mounted one next to the other (refer to figure 11), therefore, the polycarbonate housing of each module electrically isolates it from the other adjacent modules.
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites the limitation “on the terminal block;.” In line 2 of the claim. This appears to mean “on the terminal block[[;]].”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-10, 12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PEPPERL+FUCHS Isolated Barriers (hereinafter “Fuchs”).
Regarding claim 1, Fuchs teaches an apparatus (refer to fig.9 on p318) comprising: 	one or more intrinsic safety barriers (refer to module)(fig.10 on p318), each intrinsic safety barrier configured to receive at least one data or power signal (refer to p324 “This isolated barrier is used for intrinsic safety applications. It transfers digital signals (NAMUR sensors/mechanical contacts) from a hazardous area to a safe area”), limit an amount of energy (refer to resistor, fuse, and zener diodes)(p113)(refer also to p324) in the at least one data or power signal (implicit), and output the at least one energy-limited data or power signal (implicit)(refer also to p324);	wherein each intrinsic safety barrier comprises at least one limiter circuit (i.e. resistor, fuse, and zener diodes)(p113)(refer also to p324) configured to limit the amount of energy in the at least one data or power signal (implicit); 	a circuit board assembly (implicit)(refer to p113 and p324) comprising the at least one limiter circuit (i.e. resistor, fuse, and zener diodes)(p113); and 	a sleeve (implicit)(refer to module)(fig.10 on p318) configured to electrically isolate the circuit board assembly from any adjacent circuit board assemblies (refer to “Material Modules: Polycarbonate”)(p322);	wherein each intrinsic safety barrier is configured to be mounted on a terminal block (refer to universal power rail)(p290) comprising multiple terminals (refer to “2 conductors for power supply”, “1 conductor for collective error message”, and “2 conductors for bus connection”)(p290).
Regarding claim 2, Fuchs teaches the apparatus of Claim 1, further comprising: 	electrical connectors (implicit)(refer to p290, p292, and fig.9 on p318) configured to be inserted into the terminal block (implicit) and to electrically contact connector points of the terminal block (implicit); and 
Regarding claim 3, Fuchs teaches the apparatus of Claim 2, wherein: 	the apparatus comprises multiple intrinsic safety barriers (refer to module)(fig.9 on p318)(refer also to 1-8)(fig.13 on p318); and the adapter board allows the intrinsic safety barriers to be spaced at a larger interval than the terminals of the terminal block (implicit).
Regarding claim 5, Fuchs teaches the apparatus of Claim 1, wherein each intrinsic safety barrier is configured to provide galvanic isolation between multiple devices or systems coupled to the intrinsic safety barrier (refer to the transformer on p113)(refer also to “3-port galvanically isolated intrinsic safety barriers” under “H-System)(p113).
Regarding claim 7, Fuchs teaches the apparatus of Claim 1, wherein each limiter circuit comprises a current limiter (i.e. resistor and fuse)(p113).
Regarding claim 8, Fuchs teaches a system (refer to fig.9 on p318) comprising: 	a module (i.e. to module)(fig.10 on p318) comprising at least one input/output (I/O) channel (refer to p324 “This isolated barrier is used for intrinsic safety applications. It transfers digital signals (NAMUR sensors/mechanical contacts) from a hazardous area to a safe area”); 
Regarding claim 9, Fuchs teaches the system of Claim 8, wherein the barrier assembly further comprises: 	electrical connectors (implicit)(refer to p290, p292, and fig.9 on p318) configured to be inserted into the terminal block (implicit) and to electrically contact connector points of the terminal block (implicit); and 	an adapter board (i.e. termination board)(fig.9 on p318) configured to be coupled to the one or more intrinsic safety barriers (implicit) and to provide electrical connections between the one or more intrinsic safety barriers and the electrical connectors (implicit).
Regarding claim 10, Fuchs teaches the system of Claim 9, wherein: 	the barrier assembly comprises multiple intrinsic safety barriers (refer to module)(fig.9 on p318)(refer also to 1-8)(fig.13 on p318); and the adapter board allows the intrinsic safety barriers to be spaced at a larger interval than the terminals of the terminal block (implicit).
Regarding claim 12, Fuchs teaches the system of Claim 8, wherein each intrinsic safety barrier is configured to provide galvanic isolation between multiple devices or systems coupled to the intrinsic safety barrier (refer to the transformer on p113)(refer also to “3-port galvanically isolated intrinsic safety barriers” under “H-System)(p113).
Regarding claim 14, Fuchs teaches the system of Claim 8, wherein each limiter circuit comprises a current limiter (i.e. resistor and fuse)(p113).
Regarding claim 15, Fuchs teaches the system of Claim 8, wherein at least one of: 	the module comprises one of multiple modules (refer to fig.1 on page 316); 	the terminal block comprises one of multiple terminal blocks (refer to fig.4 on page 316); and 	the barrier assembly comprises one of multiple isolation barrier assemblies (refer to fig.1 on page 316).
Regarding claim 16, Fuchs teaches the system of Claim 8, wherein the at least one I/O channel comprises at least one reconfigurable I/O channel (refer to p370 “Input type, range, and error handling parameters are configurable by DIP switches and potentiometers”).
Regarding claim 17, Fuchs teaches a method comprising: 	mounting one or more intrinsic safety barriers (refer to fig.1 on p316 and figs.9 and 13 on p318) on a terminal block (refer to universal power rail)(p290), the terminal block comprising multiple terminals (refer to “2 conductors for power supply”, “1 conductor for collective error message”, and “2 conductors for bus connection”)(p290); and 	using each intrinsic safety barrier to receive at least one data or power signal (refer to p324 “This isolated barrier is used for intrinsic safety applications. It transfers digital signals (NAMUR sensors/mechanical contacts) from a hazardous area to a safe area”), ”), limit an amount of energy (refer to resistor, fuse, and zener diodes)(p113)(refer also to p324) in the at least one data or power signal (implicit), and output the at least one energy-limited data or power signal (implicit)(refer also to p324); 	wherein each intrinsic safety barrier comprises at least one limiter circuit (i.e. resistor, fuse, and zener diodes)(p113)(refer also to p324) configured to limit the amount of energy in the at least one data or power signal (implicit), a circuit board assembly (implicit)(refer to p113 and p324) comprising the at least one limiter circuit (i.e. resistor, fuse, and zener diodes)(p113); and the method further comprises using sleeves (implicit)(refer to module)(fig.10 on p318) to electrically isolate adjacent circuit board assemblies of the intrinsic safety barriers (refer to “Material Modules: Polycarbonate”)(p322).
Regarding claim 18, Fuchs teaches the method of Claim 17, wherein mounting the one or more intrinsic safety barriers on the terminal block comprises:	 coupling the one or more intrinsic safety barriers to an adapter board (i.e. termination board)(fig.9 on p318); and 	inserting electrical connectors of the adapter board into the terminal block (implicit)(refer to p290, p292, and fig.9 on p318); 
Regarding claim 19, Fuchs teaches the method of Claim 17, wherein: 	multiple intrinsic safety barriers (refer to module)(fig.9 on p318)(refer also to 1-8)(fig.13 on p318) are mounted on the terminal block (refer to module)(fig.9 on p318)(refer also to 1-8)(fig.13 on p318).
Regarding claim 20, Fuchs teaches the method of Claim 17, further comprising: 	using each intrinsic safety barrier, providing galvanic isolation between multiple devices or systems coupled to the intrinsic safety barrier (refer to the transformer on p113)(refer also to “3-port galvanically isolated intrinsic safety barriers” under “H-System)(p113).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs as applied to claims 1 or 8 above, and further in view of Sherwin U.S. Patent No. 7,746,613 (hereinafter “Sherwin”).
Regarding claim 6, Fuchs teaches the apparatus of Claim 1, however Fuchs does not teach wherein each intrinsic safety barrier allows hot insertion and removal of the intrinsic safety barrier to and from the terminal block. However Sherwin teaches wherein each intrinsic safety barrier allows hot insertion and removal of the intrinsic safety barrier to and from the terminal block (refer to hot swap controller 8)(fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Fuchs to include the hot swap 
Regarding claim 13, Fuchs teaches the system of Claim 8, wherein each intrinsic safety barrier allows hot insertion and removal of the intrinsic safety barrier to and from the terminal block. However Sherwin teaches wherein each intrinsic safety barrier allows hot insertion and removal of the intrinsic safety barrier to and from the terminal block (refer to hot swap controller 8)(fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fuchs to include the hot swap ability of Sherwin to provide the advantage of easily reconfiguring or replacing modules based on the current needs of the circuit or to replace broken modules.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839